DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chin (Jimmy) Kim (Reg. No. 54,220) on 08/09/2022.

The application has been amended as follows:
In the claims: 
1.	(Currently Amended) A method of operating a device, comprising:
	receiving, by a processor associated with the device, a job request;
determining, by the processor, a known defect that has been catalogued as part of a defect learning routine to identify defects, wherein the know defect is based on at least one of: a job function, a type of paper, and a machine state 
	presenting, by the processor, a visualization of the known defect on a display of a user interface before executing the job request.

2.	(Currently Amended) The method of claim 1, wherein the defect learning routine comprises a diagnostic routine to identify a source of the defects by performing different job functions on different types of a paper and different rotations of the paper.

3.	(Original) The method of claim 2, wherein the diagnostic routine comprises:
	generating, by the processor, a print out of an original image to be printed on a first type of paper;
	generating, by the processor, a first scanned image of the print out;
	generating, by the processor, a copy of an inverse of the print out on a second type of paper;
	generating, by the processor, a second scanned image of the copy; and
	analyzing, by the processor, defects on the print out, the first scanned image, the copy, and the second scanned image to identify defects caused by the job function and the type of paper.

4.	(Original) The method of claim 3, wherein the analyzing comprises:
	comparing, by the processor, the original image to the first scanned image to identify defects generated by a print function, a scan function and the first type of paper;
	comparing, by the processor, the first scanned image to the second scanned image to identify defects generated by the first type of paper, the second type of paper, the print function, and the scan function;
	identifying, by the processor, a first set of defects from the defects that are flipped as a first type of defect associated with the scan function;
	identifying, by the processor, a second set of defects from the defects that are mirrored as a second type of defect associated with the print function;
	identifying, by the processor, a third set of defects from the defects that stayed as a third type of defect associated with the first type of paper; and
	identifying, by the processor, a fourth set of defects from the defects that are new as a fourth type of defect associated with the second type of paper.

5.	(Original) The method of claim 1, wherein the visualization illustrates the known defect and presents an option for a user to continue with the job request.
6.	(Currently Amended) The method of claim 1, wherein the visualization comprises an option for a user to fix the known defect with a maintenance operation executed by the device.

7.	(Original) The method of claim 6, wherein the maintenance operation identifies components that are associated with the job request that can be cleaned, performs a cleaning operation, and resets a machine state associated with the components after the cleaning operation is performed.

8.	(Original) The method of claim 6, wherein the maintenance operation identifies a component associated with the job request that is to be replaced.

9.	(Currently Amended) The method of claim 6, wherein the maintenance operation identifies [[a]] the type of paper selected for the job request that is associated with the known defect and notifies a user via the visualization to replace the type of paper for the job request.

10.	(Original) The method of claim 1, wherein the visualization identifies which maintenance operations will fix which known defects.

11.	(Currently Amended) A non-transitory computer-readable medium storing a plurality of instructions, which when executed by a processor of a device, causes the processor to perform operations comprising:
	receiving a job request;
determining a known defect that has been catalogued as part of a defect learning routine to identify defects, wherein the know defect is based on at least one of: a job function, a type of paper, and a machine state 
	presenting a visualization of the known defect on a display of a user interface before executing the job request.

12.	(Currently Amended) The non-transitory computer-readable medium of claim 11, wherein the defect learning routine comprises a diagnostic routine to identify a source of the defects by performing different job functions on different types of a paper and different rotations of the paper.

13.	(Original) The non-transitory computer-readable medium of claim 12, wherein the diagnostic routine comprises:
	generating a print out of an original image to be printed on a first type of paper;
	generating a first scanned image of the print out;
	generating a copy of an inverse of the print out on a second type of paper;
	generating a second scanned image of the copy; and
	analyzing defects on the print out, the first scanned image, the copy, and the second scanned image to identify defects caused by the job function and the type of paper.

14.	(Original) The non-transitory computer-readable medium of claim 13, wherein the analyzing comprises:
	comparing the original image to the first scanned image to identify defects generated by a print function, a scan function and the first type of paper;
	comparing the first scanned image to the second scanned image to identify defects generated by the first type of paper, the second type of paper, the print function, and the scan function;
	identifying a first set of defects from the defects that are flipped as a first type of defect associated with the scan function;
	identifying a second set of defects from the defects that are mirrored as a second type of defect associated with the print function;
	identifying a third set of defects from the defects that stayed as a third type of defect associated with the first type of paper; and
	identifying a fourth set of defects from the defects that are new as a fourth type of defect associated with the second type of paper.

15.	(Original) The non-transitory computer-readable medium of claim 11, wherein the visualization illustrates the known defect and presents an option for a user to continue with the job request.

16.	(Currently Amended) The non-transitory computer-readable medium of claim 11, wherein the visualization comprises an option for a user to fix the known defect with a maintenance operation executed by the device.

17. 	(Original) The non-transitory computer-readable medium of claim 16, wherein the maintenance operation identifies components that are associated with the job request that can be cleaned, performs a cleaning operation, and resets a machine state associated with the components after the cleaning operation is performed.

18.	(Original) The non-transitory computer-readable medium of claim 16, wherein the maintenance operation identifies a component associated with the job request that is to be replaced.

19.	(Original) The non-transitory computer-readable medium of claim 11, wherein the visualization identifies which maintenance operations will fix which known defects.

20.	(Currently Amended) A method of operating a device, comprising:
	receiving, by a processor, associated with the device, a job request;
determining, by the processor, a known defect that has been catalogued as part of a diagnostic routine and a maintenance routine to identify defects, wherein the know defect is based on at least one of: a job function, a type of paper, and a machine state
	presenting, by the processor, a visualization of the known defect on a display of a user interface before executing the job request, wherein the visualization illustrates the known defect and presents an option for a user to ignore the known defect and continue with execution of the job request.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, Su (US 2020/0393998 A1) discloses a method of operating a device (see figures 1 and 2 and see paragraph 0106, i.e., printing device 700, for example, a multifunction printing (MFP) device, MFP device), comprising: receiving, by a processor (see paragraph 0045, see figure 2, see processor(s) 206) associated with the device (see figures 1 and 2 and see paragraph 0106, i.e., printing device 700, for example, a multifunction printing (MFP) device, MFP device), a job request (see par 0031, “receiving a request to print a source image”); determining, by the processor (see paragraph 0045, see figure 2, see processor(s) 206), a known defect  can be labeled (see par 0030, “[0030] In some examples, the machine learning model can include one or more convolutional neural networks (CNNs) used to detect quality issues and/or printer engine defects. Each CNN can be trained on a training dataset containing source images with known quality issues or resulting images that exhibit defects that result from known printer engine issues. Training images can be labeled with the type of quality issue and/or printer engine defect that the image depicts. Training data sets can also contain several "normal" images to inform the CNN of how images without quality issues and/or associated printer engine defects appear.” and see pars 0055, 0056, 0090, 0107, and 0119, i.e., known printer engine defects); and presenting, by the processor, a visualization of the known defect on a display of a user interface (see par 0114 “[0114] Upon receiving the scanned image, printing device 700 can display the scanned image on user interface 712. For example, the scanned image can be displayed on a sensitive display screen, such as a touch screen interface. As previously described in FIG. 5, user 730 can interact with user interface 712 to select areas of the scanned image where defects are visibly present. The selected areas (e.g., scanning selections) can then be translated by printing device 700 into local image(s) associated with the scanned image. As such, at block 812, printing device 700 can determine whether any scanning selections are provided by user 730. If scanning selections are provided, method 800 can continue to block 816. Otherwise, method 800 can continue to block 814.” and see par 0128 “[0128] At block 838, printing device 700, upon detecting the selected solution does not involve automatic resolution, can display the selected solution on user interface 712. Block 838 can be carried out, for example, if user 730 is to accomplish an action to resolve the printer engine defect. For example, user 730 can be provided with information on how to wipe toner off the roller of printer engine 704.”) as part of a defect learning routine to identify defects (see the abstract, see the title and see paragraphs 0032, 0033, 0116 and 0119, i.e., “The printing device can then provide, to a trained machine learning system configured to predict potential defects associated with the printer engine”, and i.e., “And at block 818, trained machine learning system 710 can apply one or more trained machine learning models on the determined images to predict defects associated with printer engine 704.”) (i.e., a known defect that has been catalogued, i.e., see paragraphs 0090-0097, toner defect, if a roller on the printer engine is coated with toner, removing toner from the roller, emptying the toner hopper, drum defect and replacing the drum, halftone defect and switching the printer engine to a FM halftone screen, color plane defect, boosting the trapping width setting of the printer engine, tonal defect, re-calibrating the printer engine, printing device configured with machine learning to predict and resolve printer engine defects). 
The closest prior art of record, namely, Su (US 2020/0393998 A1) does not disclose, teach or suggest, determining, by the processor, a known defect that has been catalogued as part of a defect learning routine to identify defects, wherein the known defect is based on at least one of: a job function, a type of paper, and a machine state; and presenting, by the processor, a visualization of the known defect on a display of a user interface before executing the job request, as recited in independent claim 1.
Claims 2-10 are allowable because they are dependent on allowable independent claim 1 above.

Regarding independent claim 11, the closest prior art of record, namely, Su (US 2020/0393998 A1) discloses a non-transitory computer-readable medium (see par 0049, memory 208 and see par 0197) storing a plurality of instructions, which when executed by a processor (see paragraph 0045, see figure 2, see processor(s) 206) of a device (see figures 1 and 2 and see paragraph 0106, i.e., printing device 700, for example, a multifunction printing (MFP) device, MFP device), causes the processor (see paragraph 0045, see figure 2, see processor(s) 206) to perform operations. Independent claim 11 recites and/or contains, the same and/or similar claim limitations, as recited in the analogous method claim, of independent claim 1 discussed above. Therefore, claim 11 is found to be allowable over, the closest prior art of record, namely, Su (US 2020/0393998 A1), discussed above, for the same and/or similar reasons, as stated and discussed above, in independent claim 1 above. 
Claims 12-19 are allowable because they are dependent on allowable independent claim 11 above.
 
Regarding independent claim 20, the closest prior art of record, namely, Su (US 2020/0393998 A1) discloses a method of operating a device (see figures 1 and 2 and see paragraph 0106, i.e., printing device 700, for example, a multifunction printing (MFP) device, MFP device), comprising: receiving, by a processor (see paragraph 0045, see figure 2, see processor(s) 206), associated with the device (see figures 1 and 2 and see paragraph 0106, i.e., printing device 700, for example, a multifunction printing (MFP) device, MFP device), a job request (see par 0031, receiving a request to print a source image); determining, by the processor, a known defect that has been labelled (i.e., labeled, training images can be labeled, see par 0030, “[0030] In some examples, the machine learning model can include one or more convolutional neural networks (CNNs) used to detect quality issues and/or printer engine defects. Each CNN can be trained on a training dataset containing source images with known quality issues or resulting images that exhibit defects that result from known printer engine issues. Training images can be labeled with the type of quality issue and/or printer engine defect that the image depicts. Training data sets can also contain several "normal" images to inform the CNN of how images without quality issues and/or associated printer engine defects appear.” and see pars 0055, 0056, 0090, 0107, and 0119, i.e., known printer engine defects, i.e., catalogued, by the processor, the defects based on a machine state of the device i.e., see paragraphs 0090-0097, toner defect, if a roller on the printer engine is coated with toner, removing toner from the roller, emptying the toner hopper, drum defect and replacing the drum, halftone defect and switching the printer engine to a FM halftone screen, color plane defect, boosting the trapping width setting of the printer engine, tonal defect, re-calibrating the printer engine, printing device configured with machine learning to predict and resolve printer engine defects), a diagnostic routine (see par 0113 “defect diagnostic function”) and a maintenance routine (see pars 90-96, removing toner from roller, emptying toner hopper, replacing drum, switching halftone screen, boosting the trapping, re-calibrating the printer engine) to identify defects (see the abstract, see the title and see paragraphs 0032, 0033, 0116 and 0119, i.e., “The printing device can then provide, to a trained machine learning system configured to predict potential defects associated with the printer engine”, and i.e., “And at block 818, trained machine learning system 710 can apply one or more trained machine learning models on the determined images to predict defects associated with printer engine 704.”); and presenting, by the processor, a visualization of the known defect on a display of a user interface (see par 0114 “[0114] Upon receiving the scanned image, printing device 700 can display the scanned image on user interface 712. For example, the scanned image can be displayed on a sensitive display screen, such as a touch screen interface. As previously described in FIG. 5, user 730 can interact with user interface 712 to select areas of the scanned image where defects are visibly present. The selected areas (e.g., scanning selections) can then be translated by printing device 700 into local image(s) associated with the scanned image. As such, at block 812, printing device 700 can determine whether any scanning selections are provided by user 730. If scanning selections are provided, method 800 can continue to block 816. Otherwise, method 800 can continue to block 814.” and see par 0128 “[0128] At block 838, printing device 700, upon detecting the selected solution does not involve automatic resolution, can display the selected solution on user interface 712. Block 838 can be carried out, for example, if user 730 is to accomplish an action to resolve the printer engine defect. For example, user 730 can be provided with information on how to wipe toner off the roller of printer engine 704.”). 
The closest prior art of record, namely, Su (US 2020/0393998 A1) does not disclose, teach or suggest, determining, by the processor, a known defect that has been catalogued as part of a diagnostic routine and a maintenance routine to identify detects, wherein the know defect is based on at least one of: a job function, a type of paper, and a machine state; and presenting, by the processor, a visualization of the known defect on a display of a user interface before executing the job request, wherein the visualization illustrates the known defect and presents an option for a user to ignore the known defect and continue with execution of the job request, as claimed in independent claim 20.

Furthermore, instant pending application 17/451,939, independent claims 1, 11 and 20 are found to be allowable over the Non-Statutory Obviousness-Type Double Patenting Rejection (stated below) based on anticipation analysis in view of applicant filed Electronic Terminal Disclaimer filed on 08/09/2022 and approved on 08/09/2022, disclaiming prior Patent No. 11,240,385. 
The could have or would have been non-statutory Obviousness-Type Double Patenting Rejection is stated and discussed below as follows: 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 20 could have or would have been rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 20, respectively, of U.S. Patent No. 11,240,385 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1, 11 and 20, are to be found in patent claims 1, 12 and 20 (as the application claims 1, 11 and 20 fully encompasses patent claims 1, 12 and 20). The difference between the application claims 1, 11 and 20 and the patent claims 1, 12 and 20 lies in the fact that the patent claim(s) includes many more elements and is thus much more specific. Thus the invention of claims 1, 12 and 20 of the patent is in effect a “species” of the “generic” invention of the application claim 1, 11 and 20. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1, 11 and 20 are anticipated by claims 1, 12 and 20 of the patent, it is not patentably distinct from claims 1, 12 and 20 of the patent. 
However, in view of applicant filed Electronic Terminal Disclaimer disclaiming the term of prior patent No. 11,240,385, the electronic terminal disclaimer filed on 08/09/2022 is approved on 08/09/2022, therefore, the above stated and discussed could have or would have been non-statutory double patenting rejection, is thereby overcome, in view of the approved filed Electronic Terminal Disclaimer filed on 08/09/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OIKAWA et al. (US 2020/0134373 A1) teaches according to the machine learning device and the machine learning method of the example embodiment of the technology, it is possible to generate a learned model that improves, with high accuracy, the print defect occurring upon printing on various types of print media, such as in the industrial printing, as described above. Accordingly, applying the above-described learned model to a real system makes it possible to improve, with higher accuracy, the print defect and thereby obtain a desired printing result. Further, automatic adjustment of the printing information is achieved with use of the above-described learned model. This makes it unnecessary for a human to work every time the print defect occurs, leading to a lower-cost data processing system. Further, the above-described reduction in cost allows the user to casually try using a plurality of special print media without being bothered with cost upon performing the industrial printing. This improves a degree of freedom in the user's selection of the print medium. Further, specifying the three pieces of information described above as the state variables to be inputted into the input layer of the machine learning device and the machine learning method makes it possible to highly-effectively generate a learned model with higher accuracy applicable to printing output of various types of special print media (see paragraph 0068).

Su (US 10,831,417 B1) teaches methods and apparatus for utilizing a machine learning system are provided. A printing device can receive a source image and provide, to a trained machine learning configured to provide predict potential quality issues associated with images, the source image. The printing device can then obtain, from the trained machine learning system, one or more outputs indicating at least one potential quality issue associated with the source image. The printing device can then determine, using a solutions database, one or more image enhancements to resolve the at least one potential quality issue. The printing device can then provide, by way of a graphical interface, information about the one or more image enhancements (see the abstract).

SATO et al. (US 2020/0361210 A1) teaches an information processing apparatus includes a storage that stores a machine-learned model, an accepting section, and a processor. In the machine-learned model, machine learning has been performed according to a data set in which failure state information about a print head, use environment information about a printing apparatus, and action information representing a recommended action are associated. The accepting section accepts the failure state information about the print head and the use environment information. The processor suggests an action matching the failure according to the machine-learned model and the accepted failure state information and use environment information (see the abstract).

Ukishima (US 2021/0114368 A1) teaches a machine learning model generation device, a machine learning model generation method, a program, an inspection device, an inspection method, and a printing device for inspecting a defect of a printed matter with high accuracy. A machine learning model for detecting the defect of the printed matter is generated by using, as learning input information, at least learning inspection data based on a captured image obtained by capturing an image of a printed matter as an inspection target and second learning reference data based on print digital data and using, as learning output information, at least learning defect information of the learning inspection data estimated by performing comparison processing of the learning inspection data and first learning reference data based on a captured image obtained by capturing the image of the printed matter (see the abstract).

Soltwedel et al. (US 2021/0287353 A1) teaches a method of inspecting images on printed products by a computer in a printing machine. Printed products are recorded and digitized by an image sensor of an image inspection system in the course of the image inspection process, and the computer compares them to a digital reference image. If deviations are found, the defective printed products are removed. The computer analyzes the deviations found in the course of the image inspection process together with further data from other system parts and from the machine, determines specific defect classes and the causes thereof based on the defects by machine learning processes, assigns the defects found in the image inspection process to the defect classes in a corresponding way, and displays the classified detected defects with their defect classes and causes to an operator of the machine so that the operator can initiate specific measures to eliminate the defect causes (see the abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677